Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 04/18/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 6-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev, US 2015/0235108.
Pandev shows the invention substantially as claimed including a semiconductor wafer including a metrology target comprising a set of spaced lines, wherein a first group of the spaced lines are perpendicular relative to a second group of the spaced lines, wherein the spaced lines are arranged in parallel in respective parallel rectangles with the lines in at least one rectangle perpendicular to the spaced lines in another rectangle (see, for example, paragraphs 0077-0080 and figs. 14B-15B).
Pandev does not expressly disclose wherein at least one of the rectangles is designed to exhibit a same quantity of an image parameter as one of the rectangles comprising perpendicular lines over at least part of an area of the rectangle. However, Pandev discloses that the respective images can be used as part of a feedback loop in order to achieve desired results (see paragraph 0109, for example). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to design one of the rectangles to exhibit a same quantity of an image parameter as one of the rectangles comprising perpendicular lines if, the particular process being conducted mandates that the measured parameter should be the same.
 With respect to dependent claim 4, note that the rectangles can be in the form of rows or columns (see paragraph 0077).
Regarding claims 6-10, 13, and 16, the particular dimension or configuration of the rectangles and the lines that make up the rectangle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum design of the rectangles and lines configuration. Regarding the specific dimensions and offsets, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Concerning claims 11-12, note that the lines could be in the same layer (see paragraph 0015) or a resist layer is also contemplated (see paragraph 0116).
Regarding dependent claim 13, note that the metrology target can be in different layers (see paragraph 0015). 
With respect to dependent claim 15, note that the metrology target can be within a die area (see paragraph 0044).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev, US 2015/0235108 as applied to claims 3-4, 6-13, and 15-16 above, and further in view of Into, U.S. Patent 6,295,384.
Pandev is applied as above but does not expressly disclose wherein the image parameter is gray level. Into discloses a semiconductor device including an imaging system where the imaging parameter is gray level (see, for example, claims 9-10). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Pandev so as to include an image at gray level because as suggested by Into this is a well known and commonly used image in an imaging system.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev, US 2015/0235108 in view of Adel et al., US 2016/0196379.
Pandev is applied as above but does not expressly disclose the metrology target printed in a scribe line area. Adel discloses a metrology target printed in a scribe line area (see paragraph 0087). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of Pandev so as to print the metrology target in a scribe line area because this is shown to be a customary method of printing a metrology target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 9, 2022